                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

IN RE: YAMAHA WAVE RUNNER


HOLIDAY WATER SPORTS FT
MYERS BEACH, INC., as owner,
                                                      Case No: 2:18-cv-663-FtM-99CM
       Petitioner.


  ORDER APPROVING AD INTERIM STIPULATION, NOTICE OF MONITION
                       AND INJUNCTION

       This matter comes before the Court upon review of the Motion for Entry of

Order for Stipulation of Value, Monition, and Injunction and Supporting

Memorandum of Law filed on October 10, 2018. Doc. 3. Petitioner Holiday Water

Sports Fort Myers Beach, Inc. filed a Complaint in this matter as the owner of a

Yamaha Wave Runner (the “Vessel”).12 Doc. 1. Petitioner is claiming the benefits

of exoneration from or limitation of liability provided in 46 U.S.C. § 30501, et seq.,

together with all statutes supplementary thereof, and Rule F of the Supplemental



       1 The Complaint states that Maria Briem (“Briem”) filed an action against Petitioner
on April 27, 2018, case number 18-cv-301, which relates to the incident described in the
Complaint. Doc. 1 ¶ 21. In the complaint filed in case number 18-cv-301, Briem does not
identify the particular Yamaha Wave Runner that caused her injury, and Petitioner is
currently without sufficient information to identify it, so the Complaint lists the fleet of all
Yamaha Wave Runners Petitioner owned on the date of the incident “out of an abundance of
caution[.]” Id. ¶ 22.
       2 The Hull Identification Numbers of the Yamaha Wave Runners in the “fleet” are:
(1) YAMA2654K112; (2) YAMA2219D010; (3) YAMA1527B414; (4) YAMA2474B111; (5)
YAMA3246K112; (6) YAMA2469A212; (7) YAMA2662K112; (8) YAMA2657K112; (9)
YAMA2151L001; (10) YAMA1529B414; (11) YAMA3781C111; (12) YAMA4944E606; (13)
YAMA1204L415; (14) YAMA1528B414; (15) YAMA3760K314; and (16) YAMA4219B212.
Doc. 1 at 1 n.1.
Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil

Procedure. See Doc. 1 ¶¶ 1-5; Doc. 3 at 1-2, 5. Petitioner is also contesting liability

independently of the limitation of liability claims under said Acts and Rules, for any

loss, damages, deaths, personal injuries or destruction of property or other

occurrences arising from the incident described in the Complaint, which occurred on

or about April 27, 2015 on the navigable waters of the United States in and around

Fort Myers Beach, Lee County, Florida.          See Doc. 1 ¶¶ 12-13; Doc. 3 at 1, 5.

Petitioner’s Complaint states the facts and circumstances on which such exoneration

from or limitation of liability is claimed; and on hearing counsel for Petitioner and on

considering the Complaint and considering the amount is to be entered as surety until

such time as Petitioner’s interest in the Vessel can be more definitely ascertained,

the Court finds that an Ad Interim Stipulation in the amount of $7,601 fully covers

the value of Petitioner’s interest in the Vessel. See generally Docs. 1, 3-4.

      ACCORDINGLY, it is

      ORDERED:

      1.     The Motion for Entry of Order for Stipulation of Value Monition, and

Injunction and Supporting Memorandum of Law (Doc. 3) is GRANTED.

      2.     The Ad Interim Stipulation filed by Petitioner (Doc. 4), which represents

the value of Petitioner’s interest in the Vessel and its pending freight, as fixed by the

Court in the amount of $7,601, with Petitioner being subject to such increases in the

amount of such Ad Interim Stipulation, together with adequate surety, as the Court




                                          -2-
may from time to time order according to the rules and practices of this Court, is

APPROVED.

      3.     If the amount of said Ad Interim Stipulation is not contested by any

Claimant herein, said Ad Interim Stipulation shall stand as a stipulation for the

value and an appraisal by a Commissioner will not be required.

      4.     The Monition and Injunction issue out of and under seal of this Court

against all persons or corporations asserting claims for any and all losses, damages,

injuries or destruction allegedly as a result of the occurrences described in the

Complaint, to file their respective claims with the Clerk on or before November 28,

2018, and serve Petitioner’s attorneys, Cole, Scott & Kissane, PA, Suite 1400, 9150

S. Dadeland Boulevard, Miami, Florida 33156, a copy thereof, or be defaulted. If

any claimant desires to contest Petitioner’s right to exoneration from or limitation of

liability, Claimant shall file and serve on Petitioner’s attorneys an answer to the

Complaint, on or before said date, unless the claim included an answer to the

Complaint so designated, or be defaulted.

      5.     The public notice of said Monition be given by publication as required

by Rule F, once a week for four successive weeks in the News Press—Fort Myers prior

to the date fixed for the filing of claims in accordance with Supplemental Rule F, and

not later than the date of the second weekly publication, a copy of said notice be

mailed by Petitioner to every person or corporation known to have a claim against

Petitioner arising out of the incident described in the Complaint.




                                         -3-
        6.     The commencement or further prosecution of any action or proceeding

against Petitioner, the Vessels or any other property of Petitioner with respect to any

claim arising out of, or connected with the casualty set forth in the Complaint, is

STAYED, ENJOINED AND RESTRAINED until the final determination of these

proceedings.

        7.     The service of this Order as a restraining order may be made by mailing

a conformed copy of it to the person or persons to be restrained, or to their respective

attorneys, or alternatively, by hand delivery.

        DONE and ORDERED in Fort Myers, Florida on this 11th day of October,

2018.




Copies:
Counsel of record




                                          -4-
